Citation Nr: 0917908	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  07-07 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected pes planus of the left foot.

2.  Entitlement to a compensable evaluation for service-
connected pes planus of the right foot for the period of 
January 1, 2005 to March 15, 2006.  

3.  Entitlement to an evaluation in excess of 10 percent for 
service-connected pes planus of the right foot, effective 
March 16, 2006.

4.  Entitlement to an evaluation in excess of 10 percent for 
service-connected plantar fasciitis of the left foot.

5.  Entitlement to service connection for right ankle pain 
and weakness. 


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1984 to 
December 2004.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 RO decision, which 
granted service connection for pes planus of the left foot, 
assigning an evaluation of 10 percent, effective January 1, 
2005; granted service connection for pes planus of the right 
foot, assigning a noncompensable evaluation, effective 
January 1, 2005; granted service connection for plantar 
fasciitis of the left foot, assigning a 10 percent 
evaluation, effective January 1, 2005; and denied a claim for 
service connection for right ankle pain and weakness.

The Board notes that the RO increased the evaluation of the 
Veteran's service-connected pes planus of the right foot to 
10 percent, effective March 16, 2006.  Since the RO did not 
assign the maximum disability rating possible, the appeal for 
a higher evaluation remains before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

The Board also notes that the claims folder contains a July 
2005 statement of the case (SOC) addressing the issues of 
entitlement to service connection for low back pain and 
entitlement to a compensable evaluation for service-connected 
hypertension.  However, as the Veteran did not submit a 
timely substantive appeal with regard to these issues, they 
are not currently on appeal before the Board.

The record reflects that the Veteran submitted additional 
evidence to the Board in conjunction with this case 
accompanied by a waiver of initial review of this evidence by 
the agency of original jurisdiction in accord with 38 C.F.R. 
§ 20.1304.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran alleges that the severity of his service-
connected bilateral pes planus and plantar fasciitis of the 
left foot warrant increased evaluations.  The Veteran is also 
seeking entitlement to service connection for right ankle 
pain and weakness.  After a thorough review of the Veteran's 
claims folder, the Board has determined that additional 
development is necessary prior to the adjudication of these 
claims.  

With regard to the Veteran's claims for increased ratings for 
service-connected pes planus of the right and the left foot 
and plantar fasciitis of the left foot, the Board notes that 
the Veteran was afforded a VA examination most recently in 
July 2004.  Since this examination, the Veteran has continued 
to seek medical treatment for his feet conditions.  
Specifically, in a January 2008 treatment record from Ireland 
Family Care Clinic, the Veteran reported that his plantar 
fasciitis and foot pain have worsened over approximately the 
past 5 years.    

The United States Court of Appeals for Veterans Claims 
(Court) has held that a Veteran is entitled to a new VA 
examination where there is evidence, including his 
statements, that the disability has worsened since the last 
examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also 
held that VA's statutory duty to assist the Veteran includes 
the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Therefore, as the Veteran was last 
afforded a VA examination in July 2004, and he has 
specifically indicated in recent medical records that his 
foot pain and conditions have worsened since that time, the 
Board will remand the issues of entitlement to increased 
ratings for service-connected plantar fasciitis of the left 
foot, service-connected pes planus of the right foot, and 
service-connected pes planus of the left foot in order to 
afford the Veteran a new VA examination to determine the 
current severity of these service-connected conditions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the 
medical evidence of record is insufficient, the Board is free 
to supplement the record by seeking an advisory opinion or 
ordering a medical examination).  

With regard to the Veteran's right ankle claim, a review of 
his service treatment records reflects that the Veteran 
complained of ankle pain during active duty.  Specifically, 
the Veteran complained of right ankle pain in service 
treatment records from July 1986 and June 2004, and ankle 
pain in a service treatment record from March 1997.  In July 
2004, the Veteran was noted as having a history of a right 
ankle sprain.  

The Veteran was afforded a general VA examination in July 
2004.  X-ray reports from this examination revealed a normal 
right ankle, with no osseous or articular abnormalities.  
After noting the Veteran's in-service ankle sprain and 
repeated in-service complaints of ankle pain, and examining 
the Veteran, the examiner diagnosed the Veteran with status 
post right ankle sprain, resolved without residuals.  It was 
noted at this time that there was insufficient clinical 
evidence to warrant a diagnosis of any acute or chronic 
disorder or residual thereof.  

Since this examination, the Veteran has continued to seek 
medical treatment for complaints of right ankle pain.  See 
Ireland Family Care Clinic treatment records, December 2007; 
Physical Therapy Associates, Inc. treatment record, January 
2008.  In December 2007, the Veteran was diagnosed with an 
ankle strain.  See Ireland Family Care Clinic treatment 
record, December 2007.  

Therefore, given that the Veteran now has a current diagnosis 
of an ankle strain and his service treatment records reflect 
a history of a right ankle sprain and complaints of right 
ankle pain, the Board finds that the necessity for a new VA 
examination is shown for the proper assessment of the 
Veteran's claim.  38 U.S.C.A. § 5103A (West 2002).  This 
issue must be remanded in order to schedule the Veteran for a 
VA examination to determine whether he currently has a right 
ankle disability and, if so, whether this ankle disability 
was caused or aggravated by his active duty service.  Colvin, 
supra.  Additionally, the examiner should also consider the 
possibility of whether the Veteran has a current right ankle 
disability that was caused or aggravated by his service-
connected plantar fasciitis of the left foot, pes planus of 
the right foot, or pes planus of the left foot.


Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran with an appropriate 
VA examination in order to determine 
the current severity of his service-
connected plantar fasciitis of the left 
foot, pes planus of the right foot, and 
pes planus of the left foot.  The 
claims folder must be made available to 
the examiner and pertinent documents 
therein should be reviewed by the 
examiner.  All necessary tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  The complete rationale for any 
opinions expressed should be provided.

The examiner should also evaluate the 
Veteran's right ankle to determine if the 
Veteran currently has a chronic right 
ankle disability.  If the examiner finds 
that the Veteran currently has a 
diagnosed right ankle disability, he/she 
should indicate whether it is at least as 
likely as not that the disability was 
incurred in or aggravated by his active 
duty service.  The examiner should also 
discuss the relationship, if any, between 
the right ankle disability and the 
Veteran's service-connected pes planus of 
the right foot, pes planus of the left 
foot, and plantar fasciitis of the left 
foot.  Any and all opinions must be 
accompanied by a complete rationale.

The examiner is also advised that the 
term "at least as likely as not" does not 
mean within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against 
causation.  "More likely" and "as likely" 
support the contended causal 
relationship; "less likely" weighs 
against the claim.

2.	Then, readjudicate the claims.  In 
particular, review all the evidence that 
was submitted since the May 2007 
supplemental statement of the case 
(SSOC).  If the benefits sought on appeal 
remain denied, he should be provided a 
SSOC, which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  After the Veteran has been 
given the applicable time to submit 
additional argument, the claims should be 
returned to the Board for further review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

